One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Equity investments are affected by market conditions. Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund invest in small and/or midsized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund invests in common stocks of companies of any size and is a non-diversified fund, which means its investments are concentrated in fewer stocks than diversified funds. Ariel Focus Fund generally holds 25-30 stocksand therefore may be more volatile than a more diversified investment. Ariel International Equity Fund and Ariel Global Equity Fund invest in foreign securities and may use currency derivatives and ETFs. Investments in foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Investments in emerging and developing markets present additional risks, such as difficulties selling on a timely basis and at an acceptable price. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for the Funds may be obtained by visiting our website, arielinvestments.com. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. . ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle Talk See How Every Dollar Counts For 2013, you can contribute a maximum of $5,500 ($500 more than in 2012) into your IRA. This new increase allows you to save even more towards your nest egg. Look at the impact that contributing a little more each month can have on your retirement savings. Any increase, regardless of how small, can help you reach your goals over the long run. Remember, investing is a marathon, not a sprint. Note: A program of regular investing does not assure a profit or protect against loss in a declining market. The hypothetical example shows the benefits of an IRA program and assumes regular monthly investments over 1-, 5-, 10-, 15- and 20-years at an 8% annual return. The example does not account for any fees or expenses, and therefore returns from an actual investment would be lower. It is illustrative only and is not indicative of any specific return you may receive from a particular investment. Annualized Quarter 1 Year 3 Year 5 Year 10 Year 20 Year Since Inception Ariel Fund (inception 11/6/86) Investor Class + 4.09% + 20.32% + 10.35% + 2.59% + 6.87% + 9.22% + 10.75% Institutional Class + 6.90 + 9.24 + Russell 2500TM Value Index + Russell 2000® Value Index + 9.50 + + S&P 500® Index – + 7.10 + 8.22 + 9.46 Ariel Appreciation Fund (inception 12/1/89) Investor Class + 2.35% + 19.35% + 9.77% + 5.02% + 7.86% + 9.69% + 10.24% Institutional Class + + + 9.85 + + 7.88 + 9.70 + Russell Midcap® Value Index + Russell Midcap® Index + S&P 500® Index – + 7.10 + 8.22 + 8.57 Ariel Focus Fund (inception 6/30/05) Investor Class – 0.08% + 11.42% + 5.48% + 0.33% – – + 2.10% Institutional Class – + + 5.56 + – – + 2.13 Russell 1000® Value Index + – – + 3.79 S&P 500® Index – + + + – – + 4.62 Ariel Discovery Fund (inception 1/31/11) Investor Class – 1.98% + 15.65% – + 2.17% Institutional Class – + – + 2.38 Russell 2000® Value Index + + – + 5.85 S&P 500® Index – + – + 7.92 Ariel International Equity Fund (inception 12/30/11) Investor Class + 6.79% + 4.34% – + 4.32% Institutional Class + + 4.60 – + 4.58 MSCI EAFE® Index + + – + Ariel Global Equity Fund (inception 12/30/11) Investor Class + 5.29% + 5.50% – + 5.48% Institutional Class + + 5.79 – + 5.77 MSCI AC World IndexSM + + – + The inception date for the Institutional Class shares of all Funds is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of a Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of a Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of its Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Descriptions for the indexes can be found in the individual fund summaries in the report. arielinvestments.com 2 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Fund and Ariel Appreciation Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: For the quarter ending December 31, 2012, Ariel Fund’s +4.09% rise narrowly trailed the Russell 2500 Value Index’s +4.14% return, and yet it bested the Russell 2000 Value Index, which rose +3.22%. While our consumer discretionary names positively impacted the portfolio, five out of our six health care holdings were detractors. Despite this short-term setback, we remain bullish on the sector. Meanwhile, Ariel Appreciation Fund earned +2.35% during the three-month period, but this gain fell short of both the Russell Midcap Value Index, which grew +3.93%, as well as the Russell Midcap Index, which rose +2.88%. Here our health care holdings hurt and avoiding utilities helped marginally. While fourth quarter results are indeed relevant, the real story is the year. Accordingly, for the 12 months ending December 31, 2012, Ariel Fund surged +20.32% versus +19.21% for the Russell 2500 Value Index and +18.05% for the Russell 2000 Value Index. And, in the case of our mid cap fund, Ariel Appreciation Fund earned +19.35% versus +18.51% for the Russell Midcap Value Index and +17.28% for the Russell Midcap Index. It is worth noting that for both funds, the real boost came from strong stock-picking in the financial services sector. The Safety Bubble When it comes to the world of investing, if there is one piece of jargon we have all come to know, it is the concept of “the bubble.” The only problem is that most bubbles are only truly comprehended after the damage has been done. In recent years, we have seen some memorable bubbles come and go. Of course, there was the infamous Internet bubble that jump-started the new millennium only to savagely burst after dot-com became synonymous with dot-bomb. Then there was the energy bubble—oil surging to $147 a barrel by July 2008 only to deflate to less than $40 by December of that same year. And who can forget the housing bubble whose toxic mortgages took home ownership to unprecedented levels only to then nearly take down the entire financial system. Recently we have taken notice of another bubble that is counterintuitive by its very nature but as problematic as any of the aforementioned debacles. More specifically, we have grown increasingly uncomfortable with the conservatism that has overtaken the markets since the depths of the financial crisis—a phenomenon that has become known as “the safety bubble.” For one, when investors rush to gold you know a “sky is falling” mentality has taken hold. From March 1987 through May 2005, gold returned 0%—yes, ZERO for nearly two decades. From there, starting at $420 a Troy Ounce, it doubled to more than $800 by early 2008, only to more than double again to $1,787 an ounce in 2012. Investor infatuation with gold is a fear trade—since hard assets are generally viewed as a hedge against stocks and inflation. 3 Then there are the ultra-safe U.S. Treasuries that have literally crushed equities over the last half-decade. More specifically, since 2008, 10-Year Treasury Bonds1 have averaged a +7.39% return, which compares to an anemic +1.66% annualized gain for the S&P 500 Index over the same period. Meanwhile, despite our country’s first-time downgrade in 2011 and the incessant talk of a possible U.S. default, the full faith and credit of the United States still carries a lot of weight around the world as evidenced by the crowded trade that has resulted in such shockingly low yields on our short-term debt. For example, according to Bloomberg Businessweek, “…a one-month Treasury bill has an annualized return averaging just 0.05% over the past year…At that rate, an investor…could double his or her money in—wait for it—1,387 years.”2 And of course that real return is actually negative once inflation is factored in. In our view, this desperate desire for security in what many believe to be an unsafe world has driven excessive behavior that now can only be considered downright dangerous. Take the stampede into bonds. The Wall Street Journal reports, “During the past three years, investors globally have poured nearly $700 billion into bond funds, while pulling nearly $300 billion out of stock funds.”3 And this move is not limited to individual investors. In fact, investment committees equally abhorrent of risk have also favored the perceived safety of fixed income as well as hedge funds (the latter, on average, have underperformed broad stock market indices as a direct result of their cautious stances). The same Journal article goes on to warn: “Bonds of all stripes have gotten so expensive—and the yields, which move in the opposite direction of price, so low—that investors are almost guaranteed to be disappointed.”4 To this point, we recently heard one economist describe the lurking danger as follows: “By piling into bonds at this late stage, investors are trading the possibility of losing money with the near certainty of doing so.” Beyond this unwanted fate, investors who have taken this “safer” course have left a great deal of money on the table. While stocks have doubled from the March 9, 2009 market bottom, “[o]ver that same period, the J.P. Morgan U.S. Aggregate Bond Index returned just +28 percent.”5 In Defense of Active Share Beyond the returns amongst the various asset classes, the actions of asset managers in recent years personify caution. Once again The Wall Street Journal perfectly summed up the situation when it noted that “…[most managers] build portfolios that nearly mimic common benchmarks, possibly because they are afraid of losing their jobs if they trail their peers.”6 While some believe this stance will ensure job security, it is also likely to guarantee performance mediocrity, because the only way to beat a benchmark is not to look like one. Even famed bond fund manager PIMCO has studied “closet indexing,” also known as “benchmark hugging.” In an October 2012 report, the bond giant graphically depicted how “managers have become less active over time…[with] high conviction active managers represent[ing] less than 20% of all assets…[while] closet indexers account for one third of all equity fund assets.” It is against this backdrop that we wholeheartedly embrace the concept of active share, which is a statistical measure indicating how alike or different a portfolio is versus its benchmark. In this context, an active share of 1 means the portfolio is nearly identical to the benchmark while an active share of 100 suggests no similarities. We believe our clients pay us to be active, so our contrarian, benchmark-agnostic approach is intentionally designed to do just that. More specifically, in the case of Ariel Fund our active share is 97 and for Ariel Appreciation Fund, our active share clocks in at 96. Our respected value peers also earn the same high scores. Now we know some are uncomfortable with high active share portfolios and deem them inherently more risky because there will be times when their original positioning will put them out of sync with benchmarks and peers. To this point, many institutional investors turn the spirit of active share upside down with a metric called tracking error—a term whose very name admonishes those who take the road less travelled. Although we know from first-hand experience that there will be times when a high active share portfolio can be out of sync, as Barron’s writes, “Fund managers who dig deep and take intelligent risks consistently beat rivals who stick close to benchmark indexes,”7 and “…actually do outperform their benchmarks.”8 Our near 30-year small cap track record is a testament to just that. arielinvestments.com 4 Outlook—A Return to Normal We are excited about the prospects for the stock market as well as our portfolios as we embark on a new year. In our view, despite the gains that have already occurred, we are still in the early innings of a recovery. Our optimism is actually tied to three possibilities. First, we expect unemployment to continue to drift lower and ultimately return to more normal levels (6% or so) in the coming years. And more and more Americans eventually returning to work should help spur anemic economic growth rates. In some ways, we consider these factors an inevitable return to normal. Second, as The New York Times recently surmised, “The current rally may still have legs precisely because many investors have so far failed to participate in it.”9 Third, poor bond returns should eventually lead money back to the stock market. Our friend, Ed Mathias of the Carlyle Group, has dubbed this a “melt up.” That is, as money melts down out of bonds, it pours into stocks, which will ultimately drive up share prices. In our view, one of these scenarios playing out suggests a positive outcome for the stock market—all of them would be a boon. Portfolio Comings and Goings In the fourth quarter, we added three new positions to Ariel Fund. We initiated a position in energy services company Bristow Group Inc. (BRS), which provides more than 550 helicopters to service offshore oil and gas rigs. As the industry moves further and further offshore to extract fuel, we believe Bristow stands to benefit significantly. In addition, we purchased Anixter Intl Inc. (AXE), a long-term holding in our small and small/mid separate account products. Anixter is a leading distributor of communications products, wire and cable. Its size and scale allow the company to earn superior returns relative to its smaller competitors. Anixter is working diligently to expand its product set to include higher margin businesses, such as high technology network equipment and security products. Lastly, we added casino game operator WMS Industries Inc. (WMS) to Ariel Fund. Currently a holding in Ariel Discovery Fund, the company has a competitive advantage due to three primary factors: a well-recognized and innovative product portfolio, solid relationships with major customers, and its status as a major participant in a highly-regulated industry with major barriers to entry. With solid profitability, growth potential from new products and an improving economy as well as a current price at book value, we view WMS as presenting an attractive opportunity. We did not eliminate any positions during the quarter. In Ariel Appreciation Fund, we purchased natural oil and gas company Contango Oil & Gas Co. (MCF), a current holding in Ariel Fund and Ariel Discovery Fund. Despite its small size, Contango is able to compete with the larger players in the industry through a focused asset approach, lean operations and solid capital allocation. Contango is among the lowest cost offshore producers in the oil and gas industry. We also exited carpet and tile manufacturer, Mohawk Industries, Inc. (MHK) in order to pursue more compelling opportunities. As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. 1Investing in equity stocks is risky and subject to the volatility of the markets and investing in small cap and mid-cap stocks is more risky and more volatile than investing in large cap stocks. Bonds are fixed income securities in that at the time of the purchase of a bond, the amount of income and the timing of the payments are known. Risks of bonds include credit risk and interest rate risk, both of which may affect a bond’s investment value by resulting in lower bond prices or an eventual decrease in income. Treasury bonds are issued by the government of the United States. Payment of principal and interest is guaranteed by the full faith and credit of the U.S. government, and interest earned is exempt from state and local taxes. 2Bloomberg BusinessWeek, December 24-January 6, 2013, page 70. 3The Wall Street Journal, January 2, 2013, page R20. 4The Wall Street Journal, January 2, 2013, page R20. 5Bloomberg BusinessWeek, December 24-January 6, 2013, page 71. 6 The Wall Street Journal, January 12-13, 2013, page B7. 7Barron’s, January 14, 2013, page 7. 8Barron’s, January 14, 2013, page L4. 9The New York Times, January 6, 2013, page 6. 5 Ariel Fund Performance Summary Inception: November 6, 1986 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing in small- to medium-sized companies. AVERAGE ANNUAL TOTAL RETURNS as ofDecember 31, 2012 4th Quarter 1 Year 3 Year 5 Year 10 Year 20Year Life of Fund Investor Class +4.09% +20.32% +10.35% +2.59% +6.87% +9.22% +10.75% Institutional Class+ +4.21% +20.75% +10.48% +2.66% +6.90% +9.24% +10.76% Russell 2500TM Value Index +4.14% +19.21% +12.87% +4.54% +10.20% +10.82% +11.03% Russell 2000® Value Index +3.22% +18.05% +11.57% +3.55% +9.50% +10.18% +10.33% S&P 500® Index –0.38% +16.00% +10.87% +1.66% +7.10% +8.22% +9.46% Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Russell S&P Ariel Value Value Fund† Index Index Index Consumer discretionary Financial services Health care Producer durables Materials & processing Energy Consumer staples Technology Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio (as of 9/30/2012) Investor Class 1.06 % Institutional Class (annualized) 0.68 % TOP TEN EQUITY HOLDINGS 1 Gannett Co., Inc. % 6 KKR & Co. L.P. % 2 Janus Capital Group Inc. % 7 Charles River Laboratories Intl Inc. % 3 Lazard Ltd % 8 Jones Lang LaSalle Inc. % 4 Interpublic Group of Cos., Inc. % 9 International Speedway Corp. % 5 First American Financial Corp. % 10 Hospira, Inc. % +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell 2500TM Value Index measures the performance of small to mid-cap value companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Russell® is a trademark of Russell Investment Group, which is the source and owner of the Russell Indexes’ trademarks, service marks and copyrights. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. arielinvestments.com 6 Ariel Appreciation Fund Performance Summary Inception: December 1, 1989 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing in medium-sized companies. AVERAGE ANNUAL TOTAL RETURNS as of December 31, 2012 4th Quarter 1 Year 3 Year 5 Year 10 Year 20 Year Life of Fund Investor Class +2.35% +19.35% +9.77% +5.02% +7.86% +9.69% +10.24% Institutional Class+ +2.44% +19.62% +9.85% +5.06% +7.88% +9.70% +10.25% Russell Midcap® Value Index +3.93% +18.51% +13.39% +3.79% +10.63% +10.84% +11.02% Russell Midcap® Index +2.88% +17.28% +13.15% +3.57% +10.65% +10.28% +10.72% S&P 500® Index –0.38% +16.00% +10.87% +1.66% +7.10% +8.22% +8.57% Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Ariel Appreciation Fund† Russell Midcap Value Index Russell Midcap Index S&P Index Financial services Consumer discretionary Health care Producer durables Technology Energy Consumer staples Materials & processing Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio (as of 9/30/2012) Investor Class 1.17% Institutional Class (annualized) 0.99% TOP TEN EQUITY HOLDINGS 1 Lazard Ltd 4.4% 6 Viacom, Inc. 3.5% 2 Interpublic Group of Cos., Inc. 4.3% 7 Jones Lang LaSalle Inc. 3.4% 3 First American Financial Corp. 4.2% 8 Zimmer Holdings, Inc. 3.3% 4 Northern Trust Corp. 4.0% 9 AFLAC Inc. 3.2% 5 Thermo Fisher Scientific Inc. 3.9% 10 Blackstone Group L.P. 3.2% +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell Midcap® Value Index measures the performance of mid-cap value companies with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap® Index measures the performance of mid-cap companies. Russell® is a trademark of Russell Investment Group, which is the source and owner of the Russell Indexes’ trademarks, service marks and copyrights. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. 7 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Focus Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: In the fourth quarter of 2012, Ariel Focus Fund modestly underperformed its benchmark and modestly outperformed the broad market. The Fund slipped -0.08% versus an increase of +1.52% for the Russell 1000 Value Index and a decrease of -0.38% for the S&P 500 Index. For the full year, Ariel Focus Fund was up +11.42%, compared to +17.51% for the Russell 1000 Value Index and +16.00% for the S&P 500 Index. Generally, the sectors that helped and hurt performance in the fourth quarter were the same sectors that had affected performance all year. Financial stocks, particularly the investment banks and alternative asset managers, helped performance in the quarter and for the full year. Meanwhile, consumer discretionary stocks continued to be a drag on performance in the quarter as they were for the year. Specifically, for-profit educator Apollo Group, Inc. (APOL) fell -27.99% from already depressed levels. Plus, although big-box retailer Target Corp. (TGT) performed well most of 2012, it fell in the fourth quarter, declining -6.24% as the market became concerned about weak Christmas sales for brick and mortar retailers. Perhaps our biggest negative surprise in the quarter came from payment specialist Western Union Co. (WU). The company lost key partners in the important money transfer corridors connecting the U.S. to Mexico, Latin America and the Caribbean. This area represents just 8% of the company’s revenue and most of the business actually remains in place, but shares fell -24.60% for the quarter on the news. While we were disappointed in the way management handled this situation, we believe the market has overreacted. We think Western Union has a wide moat business with industry-leading market share, margins and return on capital. Now trading at less than 10x depressed 2013 earnings, we are bullish on the company’s future and added to our position in the fourth quarter. Before turning to our 2013 outlook we would like to address a question we hear frequently regarding catalysts. When a value stock languishes, many often ask: “How do you know the stock will not stay cheap? What is the catalyst that will unlock the value?” Today’s equity investors do not appear to be fans of Agatha Christie; they dislike mysteries. They want to know up front how the story ends. arielinvestments.com 8 Our thinking on catalysts was shaped by the original value investor, Ben Graham. In 1955, Graham was asked to testify before a Congressional Committee. The Chairman of the Committee, J.W. Fulbright, and Graham discussed the nature of the catalyst: The Chairman: When you find a special situation and you decide…that you can buy for 10 and it is worth 30…and then you cannot realize it until a lot of other people decide it is worth 30, how is that process brought about…what happens? Ben Graham: That is one of the mysteries [!] of our business, and it is a mystery to me as well as to everybody else. We know from experience that eventually the market catches up with value. It realizes it in one way or another. The key idea is that no one knows what will close the gap between price and value. If the catalyst was obvious, the gap would be unlikely to exist. But eventually, if one is patient, a stock will trade for the present value of its future cash flows. Value investors spend their time looking for discrepancies between price and value, not at the forces that will bring them together. Last quarter we highlighted “value tech” names such as Dell Inc. (DELL) because they were trading for significantly less than their intrinsic value. We were confident in our valuation analysis but acknowledged publicly that the investments might require patience as they lacked obvious catalysts. As of January 16, 2013, Dell is up +24.63% year-to-date on credible reports that Dell is considering a leveraged buyout (LBO). Such a transaction is possible only because Dell has strong underlying cash-flows that lie at the heart of our intrinsic value calculation. Even if the company is not sold in an LBO, it might do a “self-help deal” where it uses existing cash and some new debt to tender for its own shares. Although unrecognized by the market, we believe there is significant value in its Dell Financial Services (“DFS”) business. DFS could be sold or recapitalized on its own. As such, we remain confident that the underlying Dell value will be realized—one way or another. Looking forward to 2013, we anticipate less risk aversion. Investors moving out of stocks and into bonds in an attempt to reduce risk and volatility has made stocks more attractive relative to bonds than almost any time in our financial careers. A simple illustration of this valuation anomaly is the 10-year U.S. Treasury Bond1 yielding just less than 2% while the dividend yield on a blue chip company like Johnson & Johnson (JNJ) is 3.3%. With inflation considered, investors are paying the U.S. Treasury to hold their money. We like Uncle Sam, but we can hold our own money. We are finally seeing signs that the move from stocks to bonds may be coming to an end. Thomson Reuters Lipper Fund Flows show that over the two weeks ended January 16th, stock mutual funds had their strongest inflows since April 2000. Investment committees have seen their stocks dramatically outperform their bond portfolios in recent years. General concern over a bond bubble is seeping into the public psyche. For instance, a recent Google search of “bond bubble” generated more than 13 million hits. 9 If the shift from stocks to bonds were to stop or, better yet, reverse, it would have important implications. While the value of a stock is ultimately determined by its cash-flows, in the short run, inflows into equity mutual funds and increases in institutional equity allocations would bid up the price of U.S. stocks. Equity inflows would also improve the market for initial public offerings, giving our alternative asset managers better exit opportunities. In some ways it is remarkable that the S&P 500 Index has been able to rise almost +130% from the market lows of 2009 despite continued allocation away from equities. A reversal of this trend would provide a meaningful tailwind for the stock market this year. We s Amount of Gain Security Name September 30, Purchases Sales December 31, Market Value Credited to (Loss) Realized on Income Sale of Shares Contango Oil & Gas Co. — $— Symmetry Medical Inc. — — — $— Note Four | Federal income taxes At December 31, 2012, the cost of investment securities for tax purposes was as follows:: Ariel Fund Ariel Appreciation Ariel Focus Fund Ariel Discovery Ariel International Ariel Global Fund Fund Equity Fund Equity Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 37 Notes to Schedules of Investments (continued) December 31, 2012 (unaudited) Note Five | Forward currency contracts At December 31, 2012, the open forward currency contracts (State Street Bank and Trust as counterparty) are: Currency to be Received Amount to be Received Currency to be Delivered
